Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 5 July 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					2.My dearest Louisa
					Washington 5th July, 1822
				
				I have received since I wrote you last two letters from you but cannot learn directly from either of them  whether you had received my number 1.Yesterday the National birth day was kept here in small style. It rained great part of the day and yet the heat was melting—At the Capitol Dr Watkins read the Declaration, and Mr Hawley made a prayer. The dinner at Strothers was thinly attended but the four Secretaries were there—Mr Crawford and his family were to be off this morning and I presume are gone—I spent the last evening at Mr Calhouns—Mr and Mrs Gadsden were there—You remember Mr Gadsden as a lodger at Mr Jones’s at Boston in 1817.The President and his lady went to Loudoun last Monday—The Baron and Madame De Neuville departed on Tuesday.—George and Johnson had a stormy dinner yesterday with the young men at Georgetown.I enclose a letter for your brother and am ever / affectionately yours.
				
					
				
				
			